DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

					Drawings
The corrected/substitute drawings, filed June 5, 2020, have been approved an entered.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

This application is in condition for allowance except for the following formal matters: 

       Claim Objections
Claims 3, 5, 6, and 9 are objected to because of the following informalities:  
In line 1 of claims 3 and 9, --the-- should be inserted before “first”.
In line 2 of claims 3 and 9, “time” should be changed to --times--.
In lien 1 of claim 5, it is suggested that --the plurality of side panels-- be inserted before “comprising”.
In line 2 of claim 6, “a” (before “three”) should be deleted.
In line 18 of claim 6, the period, after “arrangement”, should be changed to a semi-colon.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 and 6-10 are allowed.
The prior art of record fails to show, suggest or provide rationale for the display system, as specifically called for in the claimed combinations of claims 1 and 6, and comprising “the transition region of each respective side panels wraps around the first edge of an adjacent side panel and is removably affixed thereto by at least one coupling assembly” (see lines 8-11 of claim 1 and lines 13-15 of claim 6).
With respect to U.S. Patent No. 4,718,561, it is noted that this reference shows side panels (24) and a base (20), the panels each have a primary outer surface, a first edge (along 42 from to bottom in Figure 4) and a transition region (unnumbered - see Figure 4), but the transition does not “wrap around the first edge”, as specifically called for in the claimed combinations of claims 1 and 6, nor is a “coupling assembly” used (i.e., 42 and 46 could define an assembly, but then elements do not wrap around as claimed). Further, it is noted that although this reference does not show the mounting apertures, as claimed, such a feature is considered to be well-known in the art, such as in U.S. Patent No. 4,723,666. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Nos. 7,497,332, 6,302,285, 5,267,656, 5,078,283, 4,723,666, 4,586,619, 3,931,894, and 3,756,421.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631  

                                                                                                                                                                                                      September 9, 2021